Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Wende Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate, was charged in a misbehavior report with violating the prison disciplinary rule prohibiting smuggling after a strip frisk revealed a note in his underwear. Following a tier II disciplinary hearing, petitioner was found guilty of the charge and the determination was affirmed on administrative appeal, prompting this CPLR article 78 proceeding.
We confirm. The misbehavior report and petitioner’s admission that he hid a note in his underwear while moving from one part of facility to the other provide substantial evidence to support the determination of guilt (see 7 NYCRR 270.2 [B] [15] [i]; Matter of Gee v Goord, 21 AD3d 636, 637 [2005]; Matter of De Matteis v Selsky, 19 AD3d 958, 959 [2005], lv denied 5 NY3d 717 [2005]). Moreover, in light of petitioner’s argumentative and uncooperative behavior during the hearing, the record supports the Hearing Officer’s determination to remove him from the remainder of the hearing based on “correctional goals” (7 NYCRR 254.6 [a] [2]; see Matter of Polanco v Bennett, 6 AD3d 846, 846 [2004]; Matter of Beckles v Selsky, 273 AD2d 584, 585 [2000], lv denied 95 NY2d 764 [2000]).
*1014We have reviewed petitioner’s remaining contentions and find that they are either unpreserved for our review or lacking in merit.
Crew III, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.